DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendments have altered the metes and bounds of the disclosure such that a new search and/or consideration was required.

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9177832 B2 (“Camacho”) in view of US Patent 8299592 B2 (“Suh”) in view of US Patent 6376914 B2 (“Kovats”).

Re Claim 1:  Camacho discloses a stack package 228 (FIG. 5, col 13, lines 58-59) comprising: 
a first sub-package 224 (FIG. 5, col 13, lines 60-65); 
a second sub-package 224 (FIG. 5) stacked on the first sub-package 224; and  
5a third sub-package 224 (FIG. 5) stacked on the second sub-package 224 opposite to the first sub-package 224, wherein the first sub-package 224 comprises: 
a first semiconductor chip 124 (col 7, lines 60-65; col 8, lines 1-5);
a first through mold via 160 (TMV) (FIG. 4l, col 8, lines 55-60) for connection spaced apart 10from the first semiconductor chip 124 in an X-axis direction; 
a first TMV 160 for bypass (Y-axis) spaced apart from the first semiconductor chip 124 in a Y-axis direction (FIG. 4k); 
a second redistribution line 210 (RDL) (col 13, lines 1-5) pattern connecting the first semiconductor chip 124 to a first outer connector 218 (“Conductive layer 200 is electrically connected to contact pads 132 and conductive posts 160 according to the design and function of semiconductor die 124”, col 11, lines 39-44); and  
15a third RDL 200 pattern connecting the first TMV 160 for bypass to a second outer connector 218 (“Conductive layer 200 is electrically connected to contact pads 132 and conductive posts 160 according to the design and function of semiconductor die 124”, col 11, lines 39-44), wherein the second sub-package 224 comprises: 
a second semiconductor chip 124; 
a second TMV 160 for bypass spaced apart from the second 20semiconductor chip 124 in the Y-axis direction and connected to the first TMV 160 for bypass (see FIG. 4l); and 
a fourth RDL 210 pattern connecting the second semiconductor chip 124 to the first TMV 160 for connection, and 
wherein the third sub-package 224 comprises:  54PA3548-0 
a third semiconductor chip 124; and 
200 pattern connecting the third semiconductor chip 124 to the second TMV 160 for bypass (Y-axis), and
[AltContent: arrow][AltContent: textbox (Y-axis)][AltContent: arrow]
    PNG
    media_image1.png
    413
    789
    media_image1.png
    Greyscale


                                                                              X-axis


    PNG
    media_image2.png
    144
    766
    media_image2.png
    Greyscale


[AltContent: textbox (3rd sub package)][AltContent: roundedrect][AltContent: textbox (1st first sub package)][AltContent: roundedrect][AltContent: textbox (2nd sub package)][AltContent: roundedrect]
    PNG
    media_image3.png
    470
    647
    media_image3.png
    Greyscale



Camacho is silent regarding the claimed limitation wherein the first TMV for bypass is disconnected from and electrically isolated from the first semiconductor chip.

Suh suggests the claimed bypass embodiment:   “…wherein some of the through-electrodes that pass through the horizontally disposed semiconductor chip modules also pass through the gap filled member and bypass at least one of the horizontally disposed semiconductor chip modules” (col 11, lines 5-10).

Since Camacho includes a plurality of conductive vias in the periphery area,  it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Camacho and Suh in order to compose an embodiment wherein the first TMV for bypass is disconnected from and electrically isolated from the first semiconductor chip in Camacho in a manner as demonstrated in Suh because one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of implementing an (e.g., increasing data storage capacity and data processing speed) has been recognized to be motivation to combine MPEP § 2144.07.    

Camacho is silent regarding the claimed limitation and wherein the third sub-package substantially has a same shape as the second sub-package which is rotated substantially 90 degrees.

Kovats discloses an embodiment having a third sub-package 16 substantially having a same shape as a second sub-package 14 which is rotated substantially 90 degrees (FIGS. 2, 4; abstract).

    PNG
    media_image4.png
    468
    333
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    146
    297
    media_image5.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Camacho’s packages’ relative orientations in order to compose an embodiment and wherein the third sub-package substantially has a same shape as the second sub-package which is rotated substantially 90 degrees in a manner as demonstrated in Kovats whereas the (abstract).

	5 Re Claim 2:  Camacho in view of Suh in view of Kovats disclose claim 1 in the manner as described above. 

Camacho further discloses the claimed limitation wherein the first sub-package 224 further comprises a first RDL 200 pattern that is connected between the first semiconductor chip 124 and the first TMV 160 for connection to connect the second RDL 210 pattern to the first semiconductor chip 124 through the first TMV 160 for connection and the 10first RDL 200 pattern (FIG. 5).  

Re Claim 3:  Camacho in view of Suh in view of Kovats disclose claim 2 in the manner as described above.

Camacho further discloses the claimed limitation wherein the first sub-package 224 further comprises a first mold layer 180 covering at least side surfaces of the first semiconductor chip 124; 15and wherein the first RDL 200 pattern extends from a first surface of the first mold layer 180 onto a surface (e.g., surface of contact pads 132) of the first semiconductor chip 124 (FIG. 5).  

Re Claim 4: Camacho in view of Suh in view of Kovats disclose claim 3 in the manner as described above.  

Camacho further discloses the claimed limitation wherein the first RDL 200 pattern is disposed over the second RDL 210 pattern to vertically overlap with a portion of the second RDL 200 pattern; and wherein the first RDL 200 pattern is located at a level which is different from a level of the second RDL 210 pattern (FIG. 5).  


Re Claim 5:  Camacho in view of Suh in view of Kovats disclose claim 3 in the manner as described above.

Camacho further discloses the claimed limitation wherein both of the first TMV 160 for connection and the first TMV 160 for bypass substantially penetrate the first mold layer 180 to extend from the first surface of the 5first mold layer 180 and to reach a second surface of the first mold layer 180 opposite to the first RDL 200 pattern (FIGS. 4k and 5).

Re Claim 6:  Camacho in view of Suh in view of Kovats disclose claim 1 in the manner as described above. 

Camacho further discloses the claimed limitation wherein the third RDL 200 pattern is spaced apart from and electrically isolated from the first 10TMV 160 for connection and the first semiconductor chip 124 (FIGS. 4k and 5). 
[AltContent: textbox (3rd sub package)][AltContent: roundedrect][AltContent: textbox (1st first sub package)][AltContent: roundedrect][AltContent: textbox (2nd sub package)][AltContent: roundedrect]
    PNG
    media_image3.png
    470
    647
    media_image3.png
    Greyscale


Re Claim 8:  Camacho in view of Suh in view of Kovats disclose claim 1 in the manner as described above.

Camacho further discloses the claimed limitation wherein the second sub-package 224 further comprises a second TMV 160 for connection (=”contact pad 132”) that is spaced apart from the second semiconductor chip 124 in the X-axis direction and is connected to the 20first TMV 160 for connection (=”contact pad 132”); and wherein the fourth RDL 200 pattern extends to connect the second semiconductor chip 124 to the second TMV 160 for connection (=”contact pads 132”) (see FIGS. 4l, 4k, and 5).   

Re Claim 9:   Camacho in view of Suh in view of Kovats disclose claim 8 in the manner as described above.

Camacho further discloses the claimed limitation wherein the third sub-56PA3548-0package 224 further comprises a third TMV 160 for bypass that is spaced apart from the third semiconductor chip 124 in the X-axis direction and is connected to the second TMV 160 for connection (see FIGS. 4l, 4k,  and 5).  

5 Re Claim 10:  Camacho in view of Suh in view of Kovats disclose claim 9 in the manner as described above.

Camacho further discloses the claimed limitation wherein the third sub-package 224 further comprises a third TMV 160 for connection that is spaced apart from the third semiconductor chip 124 in the Y-axis direction and is connected to the second TMV 160 for bypass; and 10wherein the fifth RDL 200 pattern connects the third semiconductor chip 124 to the third TMV 160 for connection (see FIGS. 4l, 4k, and 5).    

Re Claim 12:  Camacho in view of Suh in view of Kovats disclose claim 1 in the manner as described above.

Camacho further discloses the claimed limitation wherein the fourth RDL 210 pattern comprises a conductive pattern extending in the X-axis direction; and 5wherein the fifth RDL 200 pattern comprises a conductive pattern extending in the Y-axis direction (see FIGS. 4k, 4l and 5).  

Re Claim 13:  Camacho in view of Suh in view of Kovats disclose claim 1 in the manner as described above.

Camacho further discloses the claimed limitation wherein the third semiconductor chip 124 overlaps the first semiconductor chip 124 at 10substantially a right angle in an X-Y plane (FIG. 5).  

Re Claim 14:  Camacho in view of Suh in view of Kovats disclose claim 1 in the manner as described above.

Camacho further discloses the claimed limitation wherein the first TMV 160 for bypass and the second TMV 160 for bypass are connected to each other by a second inner connector 218 including a bump (FIG. 5).  

Re Claim 15:  Camacho discloses a stack package 228 (FIG. 5, col 13, lines 58-59) comprising: 
a first sub-package 224 (col 13, lines 60-65); and 
a third sub-package 224 (col 13, lines 60-65) stacked on the first sub-package 224, 
wherein the first sub-package 224 comprises:  
20a first semiconductor chip 124 (col 7, lines 60-65; col 8, lines 1-5); 
a first through mold via 160 (TMV) (FIG. 4l, col 8, lines 55-60) for bypass spaced apart from the first semiconductor chip 124 (col 7, lines 60-65; col 8, lines 1-5) in a Y-axis direction (FIG. 4k); 
a second redistribution line 214 (RDL) (“Conductive layer 214 is electrically connected to conductive layer 210 for routing of electrical signals vertically and laterally across reconstituted wafer 190 according to the design and function of semiconductor die 124”, col 12, lines 38-42) pattern connecting the first semiconductor chip 124 to a first outer connector 218 (=”bump”); and  58PA3548-0 
a third RDL pattern 214 connecting the first TMV 160 for bypass (Y-axis) to a second outer connector 218, and wherein the third sub-package 224 comprises: 
a third semiconductor chip 124 (col 7, lines 60-65; col 8, lines 1-5); and  
5a fifth RDL pattern 214 connecting the third semiconductor chip 124 to the first TMV 160 for bypass (“Depending upon the system requirements, any combination of semiconductor packages, configured with any combination of first and second level packaging styles, as well as other electronic components, can be connected to PCB 52”, col 6, lines 40-47) and 

	 
[AltContent: arrow][AltContent: textbox (Y-axis)][AltContent: arrow]
    PNG
    media_image1.png
    413
    789
    media_image1.png
    Greyscale


                                                                              X-axis


    PNG
    media_image2.png
    144
    766
    media_image2.png
    Greyscale


[AltContent: textbox (1st first sub package)][AltContent: roundedrect][AltContent: textbox (3rd sub package)][AltContent: roundedrect]
    PNG
    media_image3.png
    470
    647
    media_image3.png
    Greyscale


Camacho is silent regarding the claimed limitation wherein the first TMV for bypass is disconnected from and electrically isolated from the first semiconductor chip.

Suh suggests the claimed bypass embodiment:   “…wherein some of the through-electrodes that pass through the horizontally disposed semiconductor chip modules also pass through the gap filled member and bypass at least one of the horizontally disposed semiconductor chip modules” (col 11, lines 5-10).

before the effective filing date of the claimed invention to combine the inventions of Camacho and Suh in order to compose an embodiment wherein the first TMV for bypass is disconnected from and electrically isolated from the first semiconductor chip in Camacho in a manner as demonstrated in Suh because one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the first TMV for bypass is disconnected from and electrically isolated from the first semiconductor chip in Camacho and art recognized suitability for an intended purpose (e.g., increasing data storage capacity and data processing speed) has been recognized to be motivation to combine MPEP § 2144.07.    

Camacho is silent regarding the claimed limitation and wherein the first sub-package substantially has the same shape as the third sub-package which is rotated substantially 90 degrees, except the second and third RDL patterns.

Kovats discloses an embodiment having a first sub-package 16 substantially having a same shape as a third sub-package 14 which is rotated substantially 90 degrees (FIGS. 2, 4; abstract).

    PNG
    media_image4.png
    468
    333
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    146
    297
    media_image5.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Camacho’s packages’ relative orientations in order to compose an embodiment and wherein the first sub-package substantially has a same shape as the third sub-package which is rotated substantially 90 degrees, except the second and third RDL patterns in a manner as demonstrated in Kovats whereas the rationale for the combination is to provide “…a specified angle in relation to the other chip to allow access to bonding pads on the surface of each chip for wirebonding connection into the chip package” (abstract).

Re Claim 16:   Camacho in view of Suh in view of Kovats disclose claim 15 in the manner as described above.

Camacho further discloses the claimed limitation wherein the first sub-package 224 further comprises a first TMV 160 for connection spaced apart 10from the first semiconductor chip 124 in an X-axis direction (FIG. 4k).   

Re Claim 17:  Camacho in view of Suh in view of Kovats disclose claim 16 in the manner as described above.

Camacho further discloses the claimed limitation wherein the first sub-package 224 further comprises a first RDL pattern 214 that is connected between the first semiconductor chip 124 and 15the first TMV 160 for connection to connect the second RDL 214 pattern to the first semiconductor chip 124 through the first TMV 160 for connection and the first RDL 214 pattern (FIG. 5).  

Re Claim 18:  Camacho in view of Suh in view of Kovats disclose claim 17 in the manner as described above.

20 Camacho further discloses the claimed limitation wherein the first sub-package 224 further comprises a first mold layer 180 covering at least side surfaces of the first semiconductor chip 124; and 
wherein the first RDL 214 pattern extends from a first surface of the first mold layer 180 onto a surface of the first semiconductor chip 124 (FIG. 5).  

Re Claim 19:  Camacho in view of Suh in view of Kovats disclose claim 18 in the manner as described above.

Camacho further discloses the claimed limitation wherein both of the first TMV 160 for connection and the first TMV 160 for bypass substantially penetrate the first mold layer 180 to extend from the first surface of the 5first mold layer 180 and to reach a second surface of the first mold layer 180 opposite to the first RDL 214 pattern (FIG. 5).  

Re Claim 20:  Camacho discloses a stack package 228 comprising: 
a first sub-package 224; and  
10a third sub-package 224 stacked on the first sub-package 224, 
224 comprises: 
a first semiconductor chip 124; 
a first through mold via 160 (TMV) for connection spaced apart from the first semiconductor chip 124 in an X-axis direction;  
15a first TMV 160 for bypass spaced apart from the first semiconductor chip 124 in a Y-axis direction; and 
a first redistribution line 214 (RDL) pattern connecting the first semiconductor chip 124 to the first TMV 160 for connection, 
wherein the third sub-package 224 comprises:  
20a third semiconductor chip 124; 
a third TMV 160 for connection spaced apart from the third semiconductor chip 124 in the Y-axis direction; and 
a fifth RDL 214 pattern connecting the third semiconductor chip 124 to the third TMV 160 for connection, and  60PA3548-6 wherein the third sub-package 224 is stacked on the first sub- package 224 such that the third TMV 160 for connection is connected to the first TMV 160 for bypass (“Depending upon the system requirements, any combination of semiconductor packages, configured with any combination of first and second level packaging styles, as well as other electronic components, can be connected to PCB 52”, col 6, lines 40-47), and
	
[AltContent: arrow][AltContent: textbox (Y-axis)][AltContent: arrow]
    PNG
    media_image1.png
    413
    789
    media_image1.png
    Greyscale


                                                                              X-axis


    PNG
    media_image2.png
    144
    766
    media_image2.png
    Greyscale


[AltContent: textbox (1st first sub package)][AltContent: roundedrect][AltContent: textbox (3rd sub package)][AltContent: roundedrect]
    PNG
    media_image3.png
    470
    647
    media_image3.png
    Greyscale


Camacho is silent regarding the claimed limitation wherein the first TMV for bypass is disconnected from and electrically isolated from the first semiconductor chip.

Suh suggests the claimed bypass embodiment:   “…wherein some of the through-electrodes that pass through the horizontally disposed semiconductor chip modules also pass through the gap filled member and bypass at least one of the horizontally disposed semiconductor chip modules” (col 11, lines 5-10).

Since Camacho includes a plurality of vias in the periphery area filled with conductive material,  it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Camacho and Suh in order to compose an embodiment wherein the first TMV for bypass is disconnected from and electrically isolated from the first semiconductor chip in Camacho in a manner as demonstrated in Suh because one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the first TMV for bypass is disconnected from (e.g., increasing data storage capacity and data processing speed) has been recognized to be motivation to combine MPEP § 2144.07.    

Camacho is silent regarding the claimed limitation and wherein the first sub-package substantially has a same shape as the third sub-package which is rotated substantially 90 degrees.

Kovats discloses an embodiment having a first sub-package 16 substantially having a same shape as a third sub-package 14 which is rotated substantially 90 degrees (FIGS. 2, 4; abstract).

    PNG
    media_image4.png
    468
    333
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    146
    297
    media_image5.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Camacho’s packages’ relative orientations in order to compose an embodiment and wherein the first sub-package substantially has a same shape as the third sub-package which is rotated substantially 90 degrees in a manner as demonstrated in Kovats whereas the rationale (abstract).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho in view of Suh in view of Kovats as applied to claim 10 and further in view of US Patent Publication 2009/0001602 A1 (“Chung”).

Re Claim 11:  Camacho in view of Suh in view of Kovats disclose claim 10 in the manner as described above. 

Camacho is silent regarding the claimed limitation further comprising a fourth sub-package stacked on the third sub-package opposite to the 15second sub-package, wherein the fourth sub-package comprises: 
a fourth semiconductor chip; 
a fourth TMV for bypass spaced apart from the fourth semiconductor chip in the X-axis direction and is connected to the third TMV for bypass;  
20a fourth TMV for connection spaced apart from the fourth semiconductor chip in the Y-axis direction and is connected to the third TMV for connection; and 
a sixth RDL pattern connecting the fourth semiconductor chip to the fourth TMV for connection.  

Chung illustrates an embodiment of a stacked package comprised of four package units (=”sub-packages”; FIG. 5, [0069]).

    PNG
    media_image6.png
    700
    401
    media_image6.png
    Greyscale


Since Camacho includes non-limiting embodiments of additional “…individually stackable wafer level packages…” (col 13, lines 58-61),  it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add a fourth package to Camacho as demonstrated in Chung in order to compose an embodiment comprising a fourth sub-package stacked on before the effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of implementing an embodiment comprising a fourth sub-package stacked on the third sub-package opposite to the 15second sub-package, wherein the fourth sub-package comprises: a fourth semiconductor chip; a fourth TMV for bypass spaced apart from the fourth semiconductor chip in the X-axis direction and is connected to the third TMV for bypass;  20a fourth TMV for connection spaced apart from the fourth semiconductor chip in the Y-axis direction and is connected to the third TMV for connection; and a sixth RDL pattern connecting the fourth semiconductor chip to the fourth TMV for connection in Camacho and art recognized suitability for an intended purpose (e.g., preventing warpage and cracks during the manufacturing process) has been recognized to be motivation to combine MPEP § 2144.07.    

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
8/14/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819